DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/174,933 filed on February 12, 2021. Claims 1-14 are subject to examination.

Drawings
3.	Figures 5A & 11-12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

Specification/Drawing
4.	The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the Specification. For example, Paragraphs 42-elements like 61-64 and 71-72. Applicant should delete the elements (e.g., 61-64, 71-72 and etc.) or include the missing elements in Figures 6 and 7. Appropriate correction is requested.

Claim Objections
5.	The following claims are objected to because of the following informalities: 
	in claim 1, “RF” (line 6) should be replaced with “radio frequency (RF)”, “code;” (line 7) should be replaced with “code, wherein”, “such that” (line 12) should be replaced with “in a manner that” and “and thereby reducing” (line 13) should be replaced with “in order to reduce”;
in claims 2 & 3 “claim 1 wherein” should be replaced with “claim 1, wherein”;
in claim 4 “claim 3 wherein” should be replaced with “claim 3, wherein”;
in claim 5 “claim 4 wherein” should be replaced with “claim 4, wherein”;
in claim 6 “claim 3 wherein” should be replaced with “claim 3, wherein” and “such that” should be replaced with “in a manner that”;
in claim 7 “claim 1 wherein” should be replaced with “claim 1, wherein” and “such that” should be replaced with “in a manner that”;
in claim 8, “processor;” (line 2) should be replaced with “processor; and”, “parallel, each” (line 4) should be replaced with “parallel, wherein each” and “such that” (line 12) should be replaced with “in a manner that”;
in claim 9 “claim 8 wherein” should be replaced with “claim 8, wherein”, “(MOS)” (line 2) should be replaced with “(PMOS)” and “(MOS)” (line 3) should be replaced with “(NMOS)”;
claim 10, “claim 9 further” (line 1) should be replaced with “claim 9, further”, “such that” (line 4) should be replaced with “in a manner that” and “and thereby reducing” (line 5) should be replaced with “in order to reduce”;
in claims 11-12 “claim 10 wherein” should be replaced with “claim 10, wherein”;
in claim 13 “claim 12 wherein” should be replaced with “claim 12, wherein”; and 
in claim 14 “claim 10 wherein” should be replaced with “claim 10, wherein” and “such that” should be replaced with “in a manner that”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claims 1 and 8 recite “a switched capacitor circuit interfaced with the digital signal processor and comprised”. It is not clear whether said “comprised” is referring to said “switched capacitor circuit” or said “digital signal processor”. Hence, renders claims 1, 8 and their respective dependent claims indefinite.
Claims 4 and 12 recite “the PMOS” (line 6) and “the NMOS” (line 7). It is not clear whether said “PMOS” and “NMOS” are referring to said “PMOS” (line 3 of claim 4) and “NMOS” (line 4 of claim 4) or said “PMOS” (line 2 of claim 3) and “NMOS” (line 3 of claim 3). Hence, renders claims 4, 12 and their dependent claims indefinite. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly 

9.	Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA), in view of Walling (US 2016/0336909 A1) and in further view of Simolon (US 2019/0335118 A1).

Regarding claims 8-11, 1-3 & 7, AAPA teaches a digital transmitter (Figure 5A & Paragraph 19: conventional SC RFDAC), comprising: a switched capacitor circuit (Figure 5A: “Switched” & “Unswitched”) and comprised of a plurality of unit cells arranged in parallel (Figure 5A: “Switched”, “Unswitched” & “C(s)”), each unit cell includes a capacitor having one terminal coupled to a common node and another terminal coupled via a switch between a drive voltage and a reference voltage (Figure 5A: “Switched”, “Unswitched”, “C” “VDD” & ground voltage), and the plurality of unit cells are partitioned into a first subset of unit cells (Figure 5A: “Switched”) and a second subset of unit cells (Figure 5A: “Unswitched”), wherein switches in the first subset of unit cells are switched between the drive voltage and the reference voltage in accordance with a switching signal while switches in the second subset of unit cells remain unswitched, such that the switches in the second subset of unit cells are electrically coupled to the drive voltage and the switches in the second subset of unit cells are electrically coupled to the reference voltage (Figure 5A: “Switched”, “Unswitched” & “1-3”). Figure 5A: as shown two transistors are in series on the top of “1-3”); a controller interfaced with the transistors in each unit cell, where the controller operates to transition the transistors between on and off states by control signals applied to 21Attorney Docket No. 6550-000378-US control terminals of the transistors, such that the control signals are shifted in relation to each other and thereby reducing switching resistance during switch transitions (Figure 5A: “Regulator LO” & “1-3”); and the switch in each unit cell includes at least one additional active device and the control signals applied to the two transistors are temporally shifted by biasing the at least one active device (Figure 5A: as shown two transistors are in series on the top of “1-3” and the transistors are controlled by VDD). Although AAPA teaches the switched capacitor circuit, AAPA does not explicitly disclose the switched capacitor circuit interfaced with a digital signal processor. In related field of endeavor, Walling discloses the switched capacitor circuit interfaced with a digital signal processor (Figure 1: 100 “Electronic System” & Figure 3: 300). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify AAPA’s switched capacitor circuit to include a digital signal processor as in Walling. One of ordinary skill in the art would be motivated to do so to improve efficiency, Paragraph 7. Although the above combination teaches the switched capacitor circuit with the digital signal processor. The combination fails to disclose half of the switches coupled to the drive voltage and other half of the switches electrically coupled to the reference voltage. In a related field of endeavor, Simolon discloses half of the switches coupled to the drive voltage (Figure 15A: “Vx”, “SW11” & “SW22”) and other half of the switches electrically coupled to the reference voltage (Figure 15A: “VREF”, “SW21” & “SW12”). It Paragraph 5. 

Conclusion
10.       Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use Automated Interview Request at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633